Citation Nr: 0328971	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-00 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.



ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

On July 15, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

(1)  Obtain the veteran's medical records 
from the VA Medical Center in New Orleans 
for any treatment for back disorder in 
July 1998.  The veteran has indicated 
that he had back surgery there on July 2, 
1998.  Request hospital summaries.

(2)  Ask the veteran to provide a list of 
all VA and non-VA health care providers 
that have treated him for back and 
psychiatric disorders during the period 
from July 1998 to the present.  Obtain 
records from each health care provider 
the appellant identifies.

The following procedural defect occurs in 
this case: 
 
VA has not provided the veteran with 
sufficient notice of the evidence needed 
to substantiate his claims in accordance 
with the recent opinion of the United 
States Court of Appeals for Veterans 
Claims in Quartuccio v. Principi, No. 01-
997 (June 19, 2002). 
 



Please take the following corrective 
action:   
 
(3)  Write the veteran a letter notifying 
him of the evidence needed to 
substantiate his claims including what 
evidence he must obtain and what evidence 
VA will obtain on his behalf.  Tell him 
how much time he has to submit this 
information or evidence.  Provide him 
with the appropriate address where he 
should submit additional information or 
evidence and where he may request a copy 
of his claims file if he so chooses.  The 
body of the letter should contain the 
following information:

"Your claims for service connection for 
back and psychiatric disorders were 
denied by VA in a final decision in March 
1955.  You applied to reopen the claim 
for the psychiatric disorder in 1976, and 
your application was denied by VA in 
another final decision because you did 
not submit new and material evidence to 
reopen the claim.  To reopen a claim for 
service connection, the law requires you 
to submit "new and material" evidence.  
This means evidence that has not already 
been considered by VA, which is neither 
cumulative nor redundant, which bears on 
the matter under consideration, and which 
is so significant that it must be 
considered to fairly decide the claim.  
The following paragraphs explain what 
evidence you need to submit to reopen 
your claims and what evidence VA will 
obtain for you.

Back disorder:  Your claim for service 
connection for a back disability was 
denied by VA in a final decision in March 
1955 because your service medical records 
showed that, although you complained of 
back pain and had tightness of the back 
muscles on an examination in December 
1953, no back disability was found on 
another physical examination four days 
later, no disability of your back was 
shown by an x-ray of your spine, and your 
spine was normal on your separation 
examination in March 1954.  Thus, VA 
concluded in 1955 that the muscle 
tightness of the back shown in December 
1953 went away after a few days, leaving 
no further back disability for which 
service connection could be granted.

To reopen your claim for service 
connection for a back disability, you 
need to submit evidence showing that you 
have a current back disability and that 
the current back disability is the result 
of an injury to, or disease of, the back 
incurred in service.  In your case, a VA 
examination conducted in December 1976 in 
connection with your claim for 
non-service-connected pension benefits 
reflected that your spine was normal with 
full range of motion and without muscle 
spasm.  Therefore, it is particularly 
important in your case to submit evidence 
showing that you had a back disability 
before 1976 and the closer to service in 
the 1950s this evidence is, the more 
significant it will be in showing that 
you had a continuing back disability ever 
since service.  The best type of evidence 
to submit to reopen your claim is medical 
evidence showing that you have had a 
continuing back disability from service 
to the present day.

Psychiatric disorder:  Your claim for 
service connection for a psychiatric 
disability was denied by VA in a final 
decision in March 1955.  Doctors who 
treated you in service determined that 
you had "emotional instability 
reaction" and that this disorder was 
manifested by anxiety and depression.  
These doctors concluded that this 
disorder did not begin in service but 
existed prior to service because of the 
nature of the disorder itself which they 
determined was a personality defect or 
disorder which is a type of emotional 
disorder that is considered 
"developmental" (develops over a long 
period of time since childhood) rather 
than one that begins later in life.  
Congenital or developmental defects and 
personality disorders are not considered 
diseases or injuries under the law, and 
therefore the law does not allow service 
connection to be granted for them.  
Therefore, VA denied your claim for 
service connection for a psychiatric 
disorder.

To reopen your claim for service 
connection for a psychiatric disorder, 
you need to submit evidence showing that 
you have a psychiatric disorder for which 
service connection may be granted under 
the law and that that disorder began in 
service.  You have submitted a report 
from Dr. Doheny, dated in April 2001, 
showing treatment for major depression.  
However, Dr. Doheny's report does not 
show that this disorder began in service.  
The best type of evidence to submit to 
reopen your claim for a psychiatric 
disorder would be treatment reports 
showing treatment for a psychiatric 
disorder, other than a personality 
disorder, over the years since service.  
You may also submit a medical report from 
a psychiatrist rendering a medical 
opinion about the nature of your current 
psychiatric disorder and the likely time 
of onset of that disorder based on a 
review of your service medical records 
and any other medical records since 
service pertaining to a psychiatric 
disability.

VA will attempt to get the following 
evidence for you:  VA will attempt to 
obtain on your behalf any medical records 
that you tell us to obtain to see if 
those records provide the evidence needed 
to reopen and/or substantiate your claims 
for service connection for back and 
psychiatric disabilities.  You must 
provide enough information to VA to 
enable us to identify and locate the 
records including the name and address of 
the doctor or health care facility which 
has the records, the approximate dates of 
treatment, and the condition for which 
treatment was provided.  You may have to 
fill out a form authorizing release of 
private medical records so that we have 
your permission to get them for you.

You must obtain the following evidence on 
your own:  Because you have not yet 
submitted new and material evidence to 
reopen your claims for service connection 
for psychiatric and back disorders, VA 
will not provide you with an VA 
examination or arrange for an examiner to 
review your records and render a medical 
opinion about the nature and origin of 
any current back or psychiatric 
disorders.  You must provide this type of 
evidence yourself.  However, you may 
request from VA a copy of your claims 
file which contains your service medical 
records and other medical records so that 
you can take these medical records to a 
doctor for review."

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





